Exhibit NON-QUALIFIED STOCK OPTION AGREEMENT ENERGIZER HOLDINGS, INC. (the "Company"), effective October 12, 2009, grants this Non-Qualified Stock Option Agreement (“Option Agreement”) to ("Optionee") to purchase a total of shares of Common Stock of the Company ("Common Stock") at a price of $65.63 per share pursuant to its Energizer Holdings, Inc. 2009 Incentive Stock Plan (the "Plan").Subject to the provisions of the Plan and the following terms, Optionee may exercise this Option from time to time by tendering to the Company written notice of exercise together with the purchase price in cash, or in shares of Common Stock at their Fair Market Value as determined by the Nominating and Executive Compensation Committee (the “Committee”), provided that such shares have been held for at least six months. ARTICLE I - TERMS OF OPTION 1. Normal Exercise.One hundred percent of this Option will become exercisable on October 12, 2012, and remain exercisable through October 11, 2019, unless Optionee is no longer employed by the Company, in which case the Option is exercisable only in accordance with the provisions of paragraph 3 below. 2. Acceleration.Notwithstanding the above, any shares not previously forfeited under this Option will become fully exercisable before October 12, 2012 upon the occurrence of any of the following events while Optionee is employed by the Company: a. death of Optionee; b. Optionee's involuntary Termination of Employment, by reason of continuing disability, immediately following exhaustion of short-term disability benefits. 3. Acceleration Upon a Change of Control of Company.Notwithstanding the provisions of Paragraph 1 above, if a Change of Control of the Company occurs on or following November 1, 2011, any shares not previously forfeited under this Option will become fully exercisable. If a Change of Control of the Company occurs prior to that date, no shares will accelerate and become exercisable, except in accordance with the other terms of this Option Agreement. 4.Exercise After Certain Events.Upon the occurrence of any of the events described below, any shares that are exercisable at that time shall remain exercisable during the period stated below, but, in any event, not later than October 11, 2019: a. Upon Optionee's Termination of Employment (i) by reason of continuing disability, immediately upon exhaustion of short-term disability benefits, (ii) because of death, or (iii) either voluntarily or involuntarily following attainment of age 55 with at least ten years of service (other than a Termination for Cause), such shares that are exercisable (including any shares that are accelerated because of such events) shall remain exercisable for five years thereafter. b. Upon Optionee’s voluntary or involuntary Termination of Employment (other than a Termination for Cause, or a Termination of Employment following Optionee’s attainment of age 55 with at least ten years of service), such shares that are exercisable shall remain exercisable for ninety days thereafter. c. Upon Optionee’s Termination for Cause, or if the Committee determines that this Option is forfeit pursuant to Section IV of the Plan because Optionee engaged in competition with the Company or an Affiliate, or Optionee engaged in any activity or conduct contrary to the best interests of the Company or any Affiliate, such shares that are then exercisable shall remain exercisable for seven days after such Termination or determination. 5. Forfeiture.This Option is subject to forfeiture for the reasons set forth in Section IV.A.1, 3 or 4 of the Plan.If there is a declaration of forfeiture, those shares that are exercisable at the time of the declaration may be exercised as set forth in paragraph 4 above; all other shares are forfeited. 6. Definitions.Unless otherwise defined in this Option Agreement, defined terms used herein shall have the same meaning as set forth in the Plan. Affiliates shall mean all entities within the controlled group that includes the Company, as defined in Code Sections 414(b) and 414(c) and the regulations thereunder, provided that the language “at least 50 percent” shall be used instead of “at least 80 percent” each place it appears in such definition. Change of Control shall mean the following: (i) The acquisition by one person, or more than one person acting as a group, of ownership of stock (including Common Stock) of the Company that, together with stock held by such person or group, constitutes more than 50% of the total fair market value or total voting power of the stock of the Company. Notwithstanding the above, if any person or more than one person acting as a group, is considered to own more than 50% of the total fair market value or total voting power of the stock of the Company, the acquisition of additional stock by the same person or persons will not constitute a Change of Control; or (ii) A majority of the members of the Company’s Board of Directors is replaced during any twelve-month period by directors whose appointment or election is not endorsed by a majority of the members of the Company’s Board of Directors before the date of the appointment or election. Persons will not be considered to be acting as a group solely because they purchase or own stock of the same corporation at the same time, or as a result of the same public offering. However, persons will be considered to be acting as a group if they are owners of a corporation that enters into a merger, consolidation, purchase or acquisition of stock, or similar business transaction with the Company. This definition of Change of Control shall be interpreted in accordance with, and in a manner that will bring the definition into compliance with, the regulations under Section 409A of the Internal Revenue Code. Termination of Employment shall mean a “separation from service” with the Company and its Affiliates, as such term is defined in Code Section 409A and the regulations thereunder. ARTICLE II - OPTIONEE COVENANTS Optionee hereby covenants: 1.Confidential Information. By executing this Option Agreement, I agree that I shall not, directly or indirectly, use, make available, sell, disclose or otherwise communicate to any person, other than in the course of my assigned duties and for the benefit of the Company, either during the period of my employment or at any time thereafter, any nonpublic, proprietary or confidential information, knowledge or data relating to the Company, any of its affiliates, or their businesses, which I shall have obtained during my employment by the Company or an affiliate. The foregoing shall not apply to information that (a) was known to the public prior to its disclosure to me; (b) becomes known to the public subsequent to disclosure to me through no wrongful act or mine or any of my representatives; or (c) I am required to disclose by applicable law, regulation or legal process (provided that I provide the Company with prior notice of the contemplated disclosure and reasonably cooperate with the Company at its expense in seeking a protective order or other appropriate protection of such information).
